The statement of the case as contained in the brief of counsel for plaintiff in error is very involved, though the animadversion directed at those "high in authority" is quite clear. From the brief of defendant in error we understand that the plaintiff, Daniels, a freedman citizen of the Cherokee Nation, executed to the defendant Campbell four deeds to certain lands allotted to him by virtue of his citizenship in the Cherokee Nation. Two of the deeds were made while Daniels was a minor; the latter two, or those of July 23, 1909, and September 2, 1909, respectively, were made after the allottee had attained his majority. (This appears to be conceded by counsel for defendant in error.) In order to avoid the effect of the latter deeds, it is urged that they were made for the same consideration named in the former deeds, and as a ratification of the conveyances attempted to be made while the allottee was laboring under the disability of minority. Counsel rely on that part of section 19 of the act of Congress of April 26, 1906 (34 Stat. 137, c. 1876), declaring void every deed executed before, or for the making of which a contract or agreement was entered into before, the removal of restrictions. Assuming that the evidence is sufficient to establish a contract or agreement such as contemplated by the foregoing statute, it does not follow that the conveyances of 1909 are thereby void. This, because the act referred to is not controlling on account of the subsequent act of 1908 (35 Stat. 312) which, it has been held, worked a repeal of section 19 of the act of April 26, 1906. Such has been the uniform holding of the court, as will be seen from the following opinions: MaHarry v. Eatman, 29 Okla. 46, 116 P. 935; Lewis v. Allen et al.,42 Okla. 384, 142 P. 384; Henley v. Davis et al., 57 Okla. 45,156 P. 337; McKeever v. Carter. et al., 53 Okla. 360,157 P. 56; Catron v. Allen, 61 Okla. 306, 161 P. 829; Welch v. Ellis et al., 63 Okla. 158, 163 P. 321; Kinzer v. Davis,64 Okla. 264, 167 P. 753, and other cases.
Being satisfied with the rule announced in these cases, we deem it unnecessary to attempt to amplify the reasons assigned for our former conclusions. The deeds of July and September, 1909, not being violative of any statute, and having been duly executed, and there being no equitable grounds urged for setting them aside, such deeds must be held to be valid and sufficient to convey the title to the lands described herein, belonging to the allottee Daniels.
The judgment of the trial court is reversed, and the cause remanded, with instructions to proceed in accordance with the views herein expressed.
All the Justices concurring.